The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2014

                                       No. 04-14-00407-CR

                                    Roland A. ALVARADO,
                                           Appellant
                                               v.
                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 354155
                           Honorable Scott Roberts, Judge Presiding

                                         ORDER
        The reporter’s record was due June 16, 2014, but it was not filed. Instead, the court
reporter filed a notification of late record stating that the record was not filed because appellant
has not paid or made arrangements to pay the reporter’s fee to prepare the record and that
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We order appellant to provide written proof to this court on or before July 26, 2014 that
either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the fee or (2) appellant is entitled to the record without prepayment of the reporter’s
fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond within the time provided,
appellant’s brief will be due July 16, 2014, and the court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court